UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported)May 8, LSB INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-7677 73-1015226 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 South Pennsylvania, Oklahoma City, Oklahoma (Address of principal executive offices) 73107 (Zip Code) Registrant's telephone number, including area code (405) 235-4546 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On May 8, 2008, LSB Industries, Inc. (the“Company”), received a fully executednew labor contract signed by El Dorado Chemical Company, a subsidiary of the Company, and International Association of Machinists and Aerospace Workers AFL-CIO on behalf of Local No. 224.The Agreement has an effective date of October 17, 2007 and expires October 16, 2010.A copy of the Agreement is attached as Exhibit 99.1 hereto and is incorporated by reference in this Item 1.01. Item 9.01. Financial Statements and Exhibits (d) Exhibits. ExhibitDescription 99.1 Agreement, dated effective October 17, 2007, between El Dorado Chemical Company, and International Association of Machinists and Aerospace Workers AFL-CIO on behalf of Local No. 224 and El Dorado Chemical Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 14, 2008 LSB INDUSTRIES, INC. By: /s/ Tony M. Shelby Name:Tony M. Shelby, Title:Executive Vice President and Chief Financial Officer
